James A. Haynes, Jr., Esq. County Attorney, Chenango
You have asked whether a sheriff can order a town highway superintendent to plow, sand or salt town highways during periods of inclement weather.
The town superintendent of highways has responsibility for the care and maintenance of town highways (Highway Law, § 140[1]). He is required to keep town highways in repair and free from obstructions caused by snow (id., § 140[2]). We have found no authorization for the sheriff to direct the town highway superintendent to clear snow from town highways. Under the provisions of the Highway Law, this responsibility belongs to the town superintendent of highways. In our view, however, the sheriff may bring to the attention of the town superintendent of highways the existence of a town highway obstructed by snow. It is the town superintendent's responsibility to remove such an obstruction (Highway Law, § 140[2]).
We conclude that the town superintendent of highways has responsibility to remove obstructions caused by snow from town highways. Thus, we do not reach your other two questions regarding the implications of an order by the sheriff.